UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                          Plaintiff,
                                                                 ORDER
             - v. -
                                                             19 Cr. 789 (PGG)
NATHANIEL COLES,
     a/k/a “Nat,”
ANTHONY ROSE, Jr.,
     a/k/a “Sean Wells,”
CHRISTINA GARCIA,
     a/k/a “Cindy,”
CLARENCE FACEY,
     a/k/a “Face”,
STEPHANIE PASCAL,
     a/k/a “Steph,”
     a/k/a “P5,”
BERLISA BRYAN,
     a/k/a “Lisa,”
LATIFAH ABDUL-KHALIQ,
KOURTNEI WILLIAMS,


                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               A plea hearing will be held as to Defendant Berlisa Bryan on June 22, 2021 at

11:00 a.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York.

               A plea hearing will be held as to Defendants Clarence Facey and Latifah Abdul-

Khaliq on June 24, 2021 at 12:00 p.m. With the consent of Defendants Facey and Abdul-

Khaliq, the hearing will take place by telephone.1



1
 The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the hearing by dialing the same number and
               The plea hearing scheduled for June 22, 2021 as to Defendant Stephanie Pascal is

adjourned to June 28, 2021 at 3:00 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

               A plea hearing will be held as to Defendants Kourtnei Williams on June 28, 2021

at 3:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York.

               A plea hearing will be held as to Defendants Nathaniel Coles, Christina Garcia,

and Anthony Rose, Jr. on June 28, 2021 at 4:00 p.m. in Courtroom 705 of the Thurgood

Marshall Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       June 18, 2021

                                              SO ORDERED.


                                              ____________________________
                                              Paul G. Gardephe
                                              United States District Judge




using the same access code. The Court is holding multiple telephone conferences on this date.
The parties should call in at the scheduled time and wait on the line for their case to be called.
At that time, the Court will un-mute the parties’ lines. Seven days before the hearing, the parties
must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the hearing so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.


                                                 2
